DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 February 2022 has been entered.
Applicant’s amendments have overcome the 112(b) rejections of the previous office action.
Claims 1-3, 18-34 remain pending. Claims 24-34 remain withdrawn due to a previous restriction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hein (WO 2009/074367; citations to Machine Translation obtained from EPO).
Process claims will be examined under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
Regarding Claim 1 , Hein discloses a method for operating a pressure control system (fig 3, ride height control system) having a multistage compressor (compressor 2), the method comprising: outputting, by the multistage compressor in order to fill at least one of a pressure medium reservoir (air reservoir 46, par 0045) or pressure medium chambers (air springs  38, par 0045) of the pressure control system, a pressure medium compressed multiple times (air compressed by volumes 10 and 18, par 0044), wherein outputting the pressure medium compressed multiple times includes: operating the pressure control system in an open mode (intake air via atmosphere 40, par 0044, line 422; See annotated fig 3 below of open mode where air is intake from atmosphere and compressed by both first and second stage, para 0053), which includes: providing, by a first compression stage (18) of the multi-stage compressor, a pre-compressed pressure medium (air after compression of first stage) by compressing the pressure medium drawn from an ambient environment (40), and further compressing, by a second compression stage (10) of the multi-stage compressor, the pre-compressed pressure medium to output a compressed pressure medium (air after compression by first and second stage); and operating the pressure control system in a closed mode (See Annotated drawing of fig 3 below of closed mode where the second stage is bypassed, para 0053), which includes: providing a further compressed pressure medium (air obtained from air springs 38 or air reservoir 46 then compressed by first stage 18), which is obtained from additional compression, by the first compression stage, of the compressed pressure medium from at least one of the pressure medium reservoir (air reservoir 46) or the pressure medium chambers (air springs  38) of the pressure control system, wherein the further compressed pressure medium is output without additional compression by the second compression stage of the multistage compressor by diverting the further compressed pressure medium around the second compression stage (See annotated drawing below of closed mode with second stage bypassed)s wherein the first compression stage and the second compression stage of the multistage compressor are driven by a single motor (motor 30). 


    PNG
    media_image1.png
    505
    591
    media_image1.png
    Greyscale

Annotations on Hein Fig 3

    PNG
    media_image2.png
    505
    591
    media_image2.png
    Greyscale

Annotations on Hein Fig 3


    PNG
    media_image3.png
    505
    591
    media_image3.png
    Greyscale

Annotations on Hein Fig 3

Regarding Claim 2 , Hein discloses: the method of claim 1, wherein the further compressed pressure medium is diverted around the second compression stage in a bypass line (line 22, see annotated figures at claim 1) bridging the second compression stage in order to prevent further compression of the further compressed pressure medium by the second compression stage. 
Regarding Claim 3 , Hein discloses: the method of claim 2, wherein the bypass line opens into an outlet line (14) upstream (14 is upstream of the drier) or downstream (line 14 extends downstream of the air dryer 48, par 0045) of an air dryer (48), and wherein the further compressed pressure medium is output, via the outlet line with or without further drying in the air dryer, to the pressure medium reservoir (discharge to air reservoir 46, See annotated drawing at claim 1) or the pressure medium chambers (discharge to air spring 38, See annotated drawing at claim 1) of the pressure control system. 
 
Regarding Claim 18, Hein discloses: a system configured to operate the pressure control system by performing the method of claim 1.
Regarding Claim 19 , Hein discloses: a system configured to operate the pressure control system by performing the method of claim 3. 
Regarding Claim 20 , Hein discloses: a method for operating a pressure control system (fig 3, ride height control system) having a multi-stage compressor (compressor 2), the method comprising: operating in an open mode (intake air via atmosphere 40, par 0044 line 422, compression of atmospheric air by both stages, para 0053) in which a pressure medium (air) for the multi- stage compressor is drawn from an ambient environment (atmosphere 40) by: flowing the pressure medium into the multi-stage compressor from the ambient environment; compressing the pressure medium with a first stage (18) of the multi- stage compressor and a second stage (10) of the multi-stage compressor that compresses an output of the first stage of the multi-stage compressor; and outputting the compressed pressure medium from the multi-stage compressor; and operating in a closed mode (intake air from tank or air spring and compression only by first stage, para 0053) in which the pressure medium for the multi-stage compressor is drawn from the pressure control system by: flowing the compressed pressure medium into the first stage of the multi-stage compressor from at least one of a pressure medium reservoir (air reservoir 46) or a pressure medium chamber (air springs  38) of the pressure control system; compressing the compressed Page 3 of 11 Filed February 14, 2022Attorney Docket No. 817258 pressure medium with the first stage of the multi-stage compressor to generate a further compressed pressure medium (air obtained from air springs 38 or air reservoir 46 then compressed by first stage 18); and outputting the further compressed pressure medium from the multi-stage compressor without compressing the further compressed pressure medium with the second stage of the multi-stage compressor (See annotated drawing at Claim 1 of closed mode with second stage bypassed, para 0053), wherein the first compression stage and the second compression stage of the multistage compressor are driven by a single motor (motor 30). 
Regarding Claim 21 , Hein discloses: the method of claim 20, comprising operating the pressure control system in the open mode (See annotated drawing at claim 1), then later operating the pressure control system in the closed mode (air intake from tank or air springs); wherein in the open mode, the first stage and the second stage of the multi- stage compressor are downstream of, and in fluid communication with, the ambient environment (both compressor stages 2 and 10 are downstream of the atmospheric intake 40); and wherein in the open mode, the pressure medium flows into the multi-stage compressor from the ambient environment (id.). 
Regarding Claim 22 , Hein discloses: the method of claim 20, comprising: operating the pressure control system in the open mode (See annotated drawing at claim 1), wherein operating in the open mode comprises flowing the compressed pressure medium output from the multi-stage compressor into the pressure medium reservoir (air reservoir 46) or the pressure medium chamber (air springs  38); and subsequently operating in the closed mode (See annotated drawing at claim 1), wherein operating in the closed mode comprises flowing the compressed pressure medium from the pressure medium reservoir (air reservoir 46) or the pressure medium chamber (air springs  38) to the multi-stage compressor. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hein in view of Folchert (US 2002/0136645).
Regarding Claim 23, Hein discloses the method of claim 22. Hein does not disclose initiating operation of the closed mode based on a measured pressure of the pressure medium in at least one of the pressure medium reservoir or the pressure medium chamber. 
Folchert teaches comprising initiating operation of the closed mode based on a measured pressure (pressure measured in air springs 6a-6d via pressure sensor 42, par 0042) of the pressure medium in at least one of the pressure medium reservoir or the pressure medium chamber (pressure is measured in air springs 6a-6d via pressure sensor 42, par 0043; then the level control system transfers air based on that measurement, par 0045). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate pressure sensors and control in the air springs system taught by Folchert into the air springs system of Hein in order to automatically control air springs pressure during vehicle operation, thereby ensuring more comfortable and safer vehicle operation. 

Response to Arguments
Applicant’s arguments with respect to Folchert (US 2002/0136645) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stabenow (US 10,961,999) the specification discloses similar subject matter as the instant case, however the claims are directed toward a method of bypassing the first stage of the multi-stage compressor, while in the instant case the claims are directed toward a method of bypassing the second stage of the multi-stage compressor. Therefore no double patenting issue currently exists.
Stabenow (US 11,351,828) the specification discloses similar subject matter as the instant case, however the claims are directed toward a method of releasing pressure, via an overpressure valve, from the first stage of the multi-stage compressor, while in the instant case the claims are directed toward a method of bypassing the second stage of the multi-stage compressor. Therefore no double patenting issue currently exists.
Stabenow (US 11,067,075) the specification discloses similar subject matter as the instant case, however the claims are directed toward a method of controlling pressure, via a shutoff valve, in the first stage of the multi-stage compressor, while in the instant case the claims are directed toward a method of bypassing the second stage of the multi-stage compressor. Therefore no double patenting issue currently exists.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEOFFREY S LEE/Examiner, Art Unit 3746     

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746